 
 
I 
108th CONGRESS
2d Session
H. R. 4142 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Burgess (for himself, Mr. Neugebauer, Mr. Carter, Mr. Akin, Mr. Hensarling, and Mr. Feeney) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXI of the Social Security Act to prohibit the approval of section 1115 waivers to provide coverage of childless adults under the State Children’s Health Insurance Program. 
 
 
1.Prohibition of section 1115 waivers for coverage of childless adults under SCHIP 
(a)In generalSection 2107 of the Social Security Act (42 U.S.C. 1397gg) is amended— 
(1)in subsection (e), by striking The following sections and inserting Subject to subsection (f), the following sections; and 
(2)by adding at the end the following new subsection: 
 
(f)Limitation on coverage of childless adultsUnder subsection (e)(2)(A), the Secretary may not approve a project under section 1115 that provides for coverage of nonpregnant childless adults with funds made available under this title.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to the approval of projects under section 1115 of the Social Security Act (42 U.S.C. 1315) on or after March 23, 2004, and to the approval of any extension or expansion of a project under such section that was approved before such date.  
 
